Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 12/07/2020 ("12-07-20 OA"), the Applicant substantively amended independent claim 1 and canceled claims 4-8 and the title on 02/08/2021.
Response to Arguments
Applicant's amendment to the title has overcome the objection to the Specification set forth on page 2 under line item number 1 of the 12-07-20 OA.
Applicant's cancelation of claims 6 and 8 has overcome the 35 U.S.C. 112(a) rejection of claims 6 and 8 set forth starting on page 3 under line item number 2 of the 12-07-20 OA.
Applicant's cancelation of claims 6 and 8 has overcome the 35 U.S.C. 112(b) rejection of claims 6 and 8 set forth starting on page 4 under line item number 3 of the 12-07-20 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based at least in part by Kang set forth starting on page 5 under line item numbers 4 and 5 of the 12-07-20 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based on Ahn set forth starting on page 11 under line item numbers 6 and 7 of the 12-07-20 OA.
Applicant's amendments to the independent claim 1 have overcome the prior-art rejections based on Jeon set forth starting on page 16 under line item number 8 of the 12-07-20 OA.

Allowable Subject Matter
Claims 1-3, 9 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, a second release film layer disposed under the PET layer and is a heavy release film layer, wherein a release force of the heavy release film layer is greater than a release force of the easy release film layer.
Claims 2 and 3 are allowed, because they depend from the allowed independent claim 1.

Independent claim 9 is allowed, because the independent claim 9 refers to the allowed independent claim 1. 
Claim 10 is allowed, because it depends from the allowed independent claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        13 March 2021